Name: 2007/372/EC: Commission Decision of 31 May 2007 amending Decision 2004/20/EC in order to transform the Intelligent Energy Executive Agency into the Executive Agency for Competitiveness and Innovation
 Type: Decision
 Subject Matter: European construction;  business organisation;  energy policy;  management;  research and intellectual property;  EU institutions and European civil service;  business classification
 Date Published: 2007-06-01

 1.6.2007 EN Official Journal of the European Union L 140/52 COMMISSION DECISION of 31 May 2007 amending Decision 2004/20/EC in order to transform the Intelligent Energy Executive Agency into the Executive Agency for Competitiveness and Innovation (2007/372/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), Whereas: (1) In the framework of the Lisbon strategy for growth and jobs, the Community has taken a number of measures aimed at promoting and developing competitiveness and innovation in order to contribute to growth and to make Europe a more attractive place to invest and work. (2) Those measures include Decision No 1639/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Competitiveness and Innovation Framework Programme (2007 to 2013) (2). The objectives of the Competitiveness and Innovation Framework Programme (hereinafter referred to as CIP) are to foster the competitiveness of enterprises, in particular small and medium-sized enterprises (hereinafter referred to as SMEs), to promote all forms of innovation, including eco-innovation, to accelerate the development of an information society and to promote energy efficiency and new and renewable energy sources. Those objectives are to be pursued through the implementation of the following specific programmes: the Entrepreneurship and Innovation Programme, the Information and Communications Technology policy support Programme and the Intelligent Energy  Europe Programme. (3) The measures taken in the framework of the Lisbon strategy also include Regulation (EC) No 1692/2006 of the European Parliament and of the Council of 24 October 2006 establishing the second Marco Polo programme for the granting of Community financial assistance to improve the environmental performance of the freight transport system (Marco Polo II) and repealing Regulation (EC) No 1382/2003 (3). The objectives of Marco Polo II are to reduce congestion, improve the environmental performance of the transport system and to enhance inter-modal transport, thereby contributing to efficient and sustainable transport systems and to competitiveness and innovation, especially of SMEs, within the Community. (4) The Intelligent Energy Executive Agency (hereinafter referred to as the IEEA) was set up by Commission Decision 2004/20/EC (4), to manage the Community action in the field of energy carried out in the framework of the Intelligent Energy  Europe Programme 2003-2006 (hereinafter referred to as the IEE Programme 2003-2006) adopted by Decision No 1230/2003 of the European Parliament and of the Council (5). Decision 2004/20/EC provides for the IEEA to carry out its functions until 31 December 2008 in order to execute contracts and grants signed under the 2003-2006 IEE programme. (5) A cost-benefit analysis carried out by external consultants has shown that continuing to entrust programme implementation tasks related to the new IEE programme 2007-2013 to the existing IEEA would be the most cost-effective option. (6) Cost-benefit analyses also showed that programme implementation tasks related to the Entrepreneurship and Innovation Programme within the framework of the CIP, as well as Marco Polo II, could be carried out more efficiently by an executive agency, whilst ensuring the overall management by the Commission of these programmes. (7) Since the IEE Programme for 2007-2013 has been integrated into the CIP, and in order to ensure consistency in the manner in which projects are implemented under the CIP, the IEEA should be entrusted with certain implementation tasks related to the Entrepreneurship and Innovation Programme, which also forms part of the CIP, in addition to the execution of the IEE Programme for 2007-2013. Moreover, since Marco Polo II shares common objectives with the CIP, and in particular with the IEE programme, namely to improve energy efficiency in transport and reduce its environmental impact, and both programmes could benefit from important synergies, certain implementation tasks related to Marco Polo II should also be delegated to the IEEA. (8) In order to reflect its additional tasks, the IEEA should be transformed into the Executive Agency for Competitiveness and Innovation. (9) Decision 2004/20/EC should therefore be amended accordingly. (10) The provisions set out by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS DECIDED AS FOLLOWS: Article 1 Decision 2004/20/EC is amended as follows: 1. in Article 1, paragraph 2 is replaced by the following: 2. The name of the Agency shall be the Executive Agency for Competitiveness and Innovation. ; 2. Article 3 is replaced by the following: Article 3 Duration The Agency shall carry out its tasks from 1 January 2004 until 31 December 2015.; 3. Article 4 is replaced by the following: Article 4 Objectives and tasks 1. The Agency shall be responsible for carrying out the following implementation tasks for the management of Community actions in the fields of energy, entrepreneurship and innovation, including eco-innovation, and sustainable freight transport, under the Competitiveness and Innovation Framework Programme 2007-2013 established by Decision No 1639/2006/EC of the European Parliament and of the Council (6) (hereinafter referred to as the CIP), and the second Marco Polo Programme 2007-2013 established by Regulation (EC) No 1692/2006 of the European Parliament and of the Council (7): (a) managing all the phases in the lifetime of specific projects in the context of the Entrepreneurship and Innovation Programme and the Intelligent Energy  Europe Programme established by Decision No 1639/2006/EC and the second Marco Polo Programme, as well as the necessary checks to that end, by adopting the relevant decisions where the Commission has empowered it to do so; (b) adopting the instruments of budget implementation for revenue and expenditure and carrying out, where the Commission has empowered it to do so, all the operations necessary to manage the implementing measures and, in particular, those linked to the award of contracts and grants under the CIP and the second Marco Polo Programme; (c) gathering, analysing and passing on to the Commission all the information needed to guide and evaluate the implementation of the CIP and the second Marco Polo Programme. 2. The Agency shall also manage all the phases in the lifetime of the implementing measures delegated to it in the framework of the following programmes: (a) Intelligent Energy  Europe (2003 to 2006) established by Decision No 1230/2003/EC of the European Parliament and of the Council (8); (b) Marco Polo (2003 to 2006) established by Regulation (EC) No 1382/2003 of the European Parliament and of the Council (9). The Commissions rights and obligations in respect of the implementing measures referred to in point (b) of the first subparagraph are assigned to the Agency. 3. The Agency may be charged by the Commission, following the opinion of the committee established by Article 24 of Regulation (EC) No 58/2003, to carry out tasks of the same type under the CIP or other Community programmes, within the meaning of Article 2 of that Regulation, in the fields referred to in paragraph 1. 4. The Commission Decision delegating authority to the Agency shall set out in detail all the tasks entrusted to it and shall be adapted in the light of any additional tasks which may be entrusted to the Agency. The Commission decision will be transmitted, for information, to the committee established by Article 24 of Regulation (EC) No 58/2003. 4. Article 6 is replaced by the following: Article 6 Grants The Agency shall receive grants which shall be entered in the general budget of the European Communities from the funds allocated to the CIP and the second Marco Polo Programme and, where appropriate, other Community programmes or actions entrusted to the Agency for implementation pursuant to Article 4(3).; 5. Article 8 is replaced by the following: Article 8 Implementation of the administrative budget The Agency shall implement its administrative budget in accordance with the provisions of Commission Regulation (EC) No 1653/2004 (10). Article 2 All references to the Intelligent Energy Executive Agency shall be interpreted as references to the Executive Agency for Competitiveness and Innovation with effect from the date of adoption of this Decision. Done at Brussels, 31 May 2007. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 310, 9.11.2006, p. 15. (3) OJ L 328, 24.11.2006, p. 1. (4) OJ L 5, 9.1.2004, p. 85. (5) OJ L 176, 15.7.2003, p. 29. Decision as amended by Decision 787/2004/EC (OJ L 138, 30.4.2004, p. 12). (6) OJ L 310, 9.11.2006, p. 15. (7) OJ L 328, 24.11.2006, p. 1. (8) OJ L 176, 15.7.2003, p. 29. (9) OJ L 196, 2.8.2003, p. 1. (10) OJ L 297, 22.9.2004, p. 6.